Citation Nr: 0917804	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-33 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1955 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.  

In November 2005, the Veteran testified before a Decision 
Review Officer at the RO.  A transcript of that hearing is of 
record.

This matter was previously before the Board in October 2007 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration. 

FINDINGS OF FACT

1.  The competent clinical evidence of record reflects the 
Veteran's bilateral hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence to be causally related to the 
Veteran's active service.

2.  The competent clinical evidence of record reflects that 
the Veteran's bilateral tinnitus was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence to be causally related to the Veteran's 
active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service, nor may it be presumed (as an organic disease 
of the nervous system), to have been so incurred or 
aggravated.  38  U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 
5107; 38 C.F.R.    §§ 3.303, 3.304, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In January 2004 and November 2007 VA correspondence to the 
Veteran, the RO informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The January 2004 correspondence was 
deficient in that it did not inform the Veteran that a 
disability rating and effective date would be assigned in the 
event of award of the benefit sought, as required by the 
Court in Dingess/Hartman.  This information was provided to 
the Veteran in VA correspondence in July 2006, November 2007, 
and November 2008.  Because VCAA notice was not completed in 
this case prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of complete VCAA notice was harmless 
error.  Although notice was provided to the appellant after 
the initial adjudication, the claims were readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), private 
physician correspondence, and VA examination and treatment 
records.  Additionally, the claims file contains the 
statements of the Veteran in support of his claims.  The 
Board has carefully reviewed the statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and either hearing loss or tinnitus, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

Bilateral Hearing Loss

The Veteran avers that he has bilateral hearing loss as a 
result of exposure to acoustic trauma while an ambulance 
driver attached to a tank company in Germany.  (See November 
2005 RO hearing transcript, pages 1 & 2).  Specifically, he 
states that on one occasion he had parked his ambulance next 
to a tank and fallen asleep.  He was awakened by the firing 
of the tank.  The Veteran's DD 214 reflects that his military 
occupational specialty (MOS) was a medical specialist.  He 
acknowledges that he was exposed to some siren noise during 
service, but alleges that it was only occasional, and he did 
not recall any adverse affects from it.  (See transcript, 
page 2)

The Veteran's STRs include an October 1955 pre-induction 
clinical evaluation report which reflects that the Veteran's 
ears were noted to be normal.  No audiometric results are 
noted on the report.  The examination report reflects that 
his hearing on whispered voice testing was reported as 15/15 
bilaterally.  While audiometric testing is undoubtedly more 
precise than a whisper voice test, the whisper voice test is 
an alternative means of testing hearing.  See Smith v. 
Derwinski, 2 Vet. App. 137, 138, 140 (1992). 

The Veteran's STRs also include a  July 1957 clinical 
evaluation upon separation report which reflects that the 
Veteran's ears were noted to be normal.  The Veteran 
indicated, on the report of medical history completed in 
conjunction with the physical, that he had previously had 
"ear, nose or throat" trouble.  The physician's statement 
reflects that the Veteran had previously had hay fever 
(allergic rhinitis).  No audiometer results are noted on the 
report.  The examination report reflects that his hearing on 
whispered voice testing was reported as 15/15 bilaterally.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The Court has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for hearing loss disability must show, as is required in a 
claim for service connection for any disability, that current 
hearing loss disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 
and 3.304; Hensley, 5 Vet. App. at 159-60.

As noted in the Board's October 2007 Remand, it is conceded 
that the veteran was exposed to acoustic trauma in service as 
consistent with the circumstances of his service.  38 
U.S.C.A. § 1154(a) (West 2002).  However, the service 
treatment records are negative for any complaint or finding 
of hearing loss.  The earliest clinical evidence of record 
that the Veteran complained of, or sought treatment for 
hearing loss, is a September 2003 VA outpatient record which 
reflects that the Veteran requested an appointment to have 
his hearing tested and reported that he had had years of 
progressive hearing loss.  As noted above, the Veteran 
separated from service in October 1957; thus, the evidence 
reflects that he first sought treatment for hearing loss 
approximately 46 years after separation. 

The Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000.)

The evidence of record also includes October 2003 VA 
audiological evaluation results.  The evaluation revealed 
that puretone air thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
50
60
LEFT
20
20
45
50
60

The word recognition score was 84 percent for the right ear 
and 80 percent for the left ear using the Maryland CNC word 
list test.  The October 2003 VA examiner's progress note 
reflects that the Veteran averred he had noted a temporary 
threshold shift when he was in the proximity of a firing 
tank, but his hearing had improved.  The Board notes that the 
Veteran has a current hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.

A January 2004 VA audiology note reflects that the Veteran 
was fitted with hearing aids.

Correspondence from a private family care physician, dated in 
October 2005, reflects that the physician opined that an 
incident in which the Veteran was exposed to close proximity 
tank fire is as likely as not to have produced some of his 
hearing loss.  The evidence of record does not reflect that 
the physician examined the Veteran's ears, diagnosed hearing 
loss, or reviewed the Veteran's claims file.  A medical 
opinion is inadequate if it is not based on consideration of 
prior medical history and examinations.  Moreover, a mere 
conclusion by a medical doctor is insufficient to allow the 
Board to make an informed evaluation of whether direct 
service connection is warranted.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007).  In addition, medical opinions premised 
upon an unsubstantiated account of a claimant are of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  
Therefore, the Board finds that the October 2005 private 
medical opinion lacks probative value.

The evidence of record also includes a December 2008 VA 
examination report and audiological evaluation results.  The 
evaluation revealed that puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
50
60
55
LEFT
25
35
50
60
60

The word recognition score was 80 percent for the right ear 
and 76 percent for the left ear using the Maryland CNC word 
list test.  The examiner opined that the Veteran was "not 
really exposed to a lot of noise" as a medic and had 
reported that he did not start noticing a hearing loss until 
15 years prior.  The examiner also noted that the Veteran had 
civilian noise exposure.  The examiner opined that it is less 
likely than not that the Veteran' s hearing loss is secondary 
to acoustic trauma in the military.

In a letter dated in February 2009, the Veteran avers that he 
experienced hearing loss in his ears shortly after being 
exposed to tank fire in Germany and that the hearing loss was 
intermittent over the years.  He further avers that the VA 
examiner is not a medical doctor and is not qualified to make 
any opinions regarding loss of hearing, or tinnitus, from a 
medical point of view.  The Board notes that the record 
reflects that the examiner has a Master of Science Degree, 
and a certificate of clinical competence in audiology.  The 
evidence of record also reflects that the audiologist 
received a medical history from the Veteran and received his 
claims file.  Based on the foregoing, the Board finds that 
the examiner is qualified to opine as to the etiology of the 
Veteran's hearing loss and tinnitus.  

In the absence of demonstration of continuity of 
symptomatology, or a competent clinical opinion relating the 
current bilateral hearing loss disability to service, the 
Veteran's initial clinical demonstration of hearing loss 
approximately 46 years after separation from service is too 
remote to be reasonably related to service.  As the 
preponderance of the evidence is against the claim, service 
connection for bilateral hearing loss is not warranted.

The Board notes that the Veteran may sincerely believe that 
his bilateral hearing loss disability is causally related to 
active service.  However, the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical diagnosis or 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  
Espiritu supra.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



Bilateral Tinnitus

In a statement dated in February 2009, the Veteran avers that 
he experienced tinnitus shortly after being exposed to tank 
fire in Germany while being an on-site medic.  

As noted above, the Veteran's exposure to acoustic trauma in 
service is conceded.  38 U.S.C.A. § 1154(a).  However, the 
Veteran's STRs are negative for complaints of tinnitus.  The 
earliest clinical evidence of record that the Veteran 
complained of, or sought treatment for tinnitus, is an 
October 2003 VA audiology progress note.  The note reflects 
that the Veteran reported that the onset of tinnitus occurred 
when he was in the proximity of a firing tank in 1957, 
approximately 46 years earlier.  The Veteran further averred 
that the tinnitus continued intermittently.  As noted above, 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  See Maxson, supra.

The October 2003 progress note reflects that the Veteran 
stated that in civilian life, he was a truck driver for two 
years, worked for aircraft companies, worked as a spare parts 
inventory manager, installed carpet and tile, and was an 
attorney.  His medical history includes high blood pressure, 
which is controlled by medication.

The December 2008 VA examination report reflects that the 
Veteran stated that after being next to a firing tank, he had 
an immediate onset of tinnitus, which ultimately subsided, 
but then came back over time.

The examiner noted that pitch matching was done and the 
Veteran's tinnitus in both ears was mild in degree of 
severity.  After a review of the Veteran's claims file and an 
examination, the examiner opined that the Veteran's low 
frequency tinnitus is more likely secondary to his 
cardiovascular problem, and less likely than not secondary to 
acoustic trauma in the military.  As noted above, the Board 
finds that the examiner is qualified to opine as to the 
etiology of the Veteran's tinnitus.

The Board notes that the Veteran is competent to attest to 
factual matters of which he has first- hand knowledge (e.g., 
experiencing ringing in his ears).  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the 
Board finds that the Veteran is competent to report that he 
has current tinnitus.  However, the Veteran has not been 
shown to possess the requisite skills or training necessary 
to be capable of making competent etiological opinions.  
Thus, his statements submitted for this purpose do not 
constitute competent evidence and lack probative value.  
Espiritu, supra.  

While the Veteran is competent to assert that he has had 
tinnitus since service, he has not made that assertion.  
Rather, he reported that tinnitus in service ultimately 
subsided and then came back.  Nevertheless, as to whether any 
such assertion would be deemed to be credible, while the 
Board acknowledges that the absence of any corroborating 
medical evidence supporting assertions, in and of itself, 
does not render lay statements incredible, such absence is 
for consideration in determining credibility.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting 
that the absence of contemporaneous medical documentation may 
go to the credibility and weight of Veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, 
render the lay testimony incredible).  See also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . 
a layperson is competent to identify the medical condition).  
The evidence of record reflects that the Veteran did not 
complain of, or seek treatment for, tinnitus for 
approximately 46 years after his separation from service.  
Moreover, during a rating examination in June 1985 for an 
unrelated disability, the Veteran's ears were evaluated as 
normal.  No complaints of tinnitus were noted.  The evidence 
of record also includes a May 1997 VA physical examination.  
No complaints of tinnitus were noted at that time.

In the absence of demonstration of continuity of 
symptomatology, or a competent clinical opinion relating the 
current bilateral tinnitus to service, the initial 
demonstration of tinnitus approximately 46 years after 
separation from service is too remote to be reasonably 
related to service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable, and service connection for bilateral tinnitus is 
not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

1.  Entitlement to service connection for bilateral hearing 
loss disability is denied.

2.  Entitlement to service connection for bilateral tinnitus 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


